Order entered December 4, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01448-CR

                           ERMITANO RODRIGUEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82911-2016

                                          ORDER
        We GRANT the State’s Motion for Extension of Time to File State’s Brief.

        We ORDER the State’s Brief, received by the Court on December 2, 2019, filed as of the

date of this order.

                                                     /s/   BILL WHITEHILL
                                                           PRESIDING JUSTICE